                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                    WESTERN DIVISION




Rachel Lynn Cannady,                               )
                                                   )
Plaintiff,                                         )
                                                   )
         v.                                        )    Case No. 4:19-cv-00609-HFS
                                                   )
Hy-Vee, Inc.,                                      )
                                                   )
Defendant.                                         )


                                              ORDER

         Pending before the Court is Plaintiff’s motion to stay all proceedings in this matter except

those related to the pending Motion to Remand until this Court rules on the pending Motion to

Remand. (Doc. 7). The stay request is reasonable and the motion for stay is GRANTED. All

pretrial deadlines are stayed until the Court rules on the pending motion to remand.




                                               __/s/ Howard F. Sachs___________
                                               HOWARD F. SACHS
                                               UNITED STATES DISTRICT JUDGE



September 16, 2019
Kansas City, Missouri
